EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: [[the terms in double brackets]] are removed or replaced by the underlined bold terms, the underlined bold terms also are newly added terms.
1. A rotary ultrasonic motor comprising: 
at least one ultrasonic actuator; 
an element to be driven and a casing having an inner casing member and an outer casing member; 
wherein [[said ultrasonic actuator]] said at least one ultrasonic actuator includes at least one of piezoelectric, electrostrictive and magnetostrictive material arranged between at least one excitation electrode and at least one general electrode; 
wherein [[said ultrasonic actuator]] said at least one ultrasonic actuator is arranged in said casing between said inner casing member and said outer casing member and is directly or indirectly in contact with said element to be driven, so that [[the]] periodic deformations[[, when]] generated in [[said ultrasonic actuator]] said at least one ultrasonic actuator by electrical excitation, will be transferable to drive said element to be driven; and 
wherein [[said ultrasonic actuator]] said at least one ultrasonic actuator is mounted by a retaining device arranged on said casing with at least one retaining section configured to said at least one ultrasonic actuator.

5. The rotary ultrasonic motor according to claim 1, wherein said inner casing member and said outer casing member are connected to each other by way of web-shaped spring elements, where [[said ultrasonic actuator]] said at least one ultrasonic actuator is configured to be clamped between said web-shaped spring elements by damping elements arranged between [[said spring elements]] said web-shaped spring elements and [[said ultrasonic actuator]] said at least one ultrasonic actuator.

7. The rotary ultrasonic motor according to claim 1, further comprising: 
a bearing element configured for rotatably mounting said element to be driven, and arranged within at least one of said inner casing member and said outer casing member.

8. The rotary ultrasonic motor according to claim 1, further comprising: 
a clamping element arranged between said inner casing member and said outer casing member, and connected to at least one of said inner casing member and said outer casing member to allow displacement of said clamping element, at least in sections, relative to at least one of said inner casing member and said outer casing member, and to allow pressing of [[said retaining section]] said at least one retaining section against said recess to occur with the displacement.

10. The rotary ultrasonic motor according to claim 9, wherein said at least one ultrasonic actuator has at least one of a hollow cylindrical shape and a plate shape with two main surfaces  that are largest in terms of area, and where [[said at least one recess]] said recess points from one [[main surface]] of said two main surfaces to [[said]] the other [[main surface]] of said two main surfaces and extends as a through hole from one [[main surface]] of said two main surfaces to the other [[main surface]] of said two main surfaces.

11. The rotary ultrasonic motor according to claim 10, further comprising:   
at least two excitation electrodes on one of [[said main surfaces]] said two main surfaces of [[said ultrasonic actuator]] said at least one ultrasonic actuator respectively arranged spaced from each other due to a separation region disposed between them and 
a recess embodied as a through hole, arranged between respectively adjacent excitation electrodes and intersecting [[said]] the respective separation region.

12. The rotary ultrasonic motor according to claim 10, further comprising: 
at least one friction element arranged on at least one of [[said]] two face surfaces of [[said ultrasonic actuator]] said at least one ultrasonic actuator connecting [[said main surfaces]] said two main surfaces for direct or indirect contact with said element to be driven.

13. The rotary ultrasonic motor according to claim 12, wherein said at least one friction element is in contact with a friction ring, where said friction ring is arranged on a spring disk  that is connected to said element to be driven and that presses said friction ring against [[said friction element]] said at least one friction element.
14.  The rotary ultrasonic motor according to claim 10, wherein [[ultrasonic actuator]] said at least one ultrasonic actuator has a hollow cylindrical shape, and [[at least one general electrode]] said at least one general electrode is arranged on one of [[said main surfaces]] said two main surfaces, that defines a first circumferential surface, and at least six substantially equally sized excitation electrodes are arranged on [[said]] the other [[main surface]] of said two main surfaces, that defines a second circumferential surface, evenly distributed over a circumference with a separation region disposed between respectively adjacent excitation electrodes, and [[where said ultrasonic actuator]] wherein said at least one ultrasonic actuator further comprises: 
three recesses distributed evenly over the circumference and embodied as through holes and 
at least three friction elements respectively arranged on at least one face surface of [[said ultrasonic actuator]] said at least one ultrasonic actuator distributed evenly over the circumference and positioned adjacent to a respective separation region, where positions of said through holes and [[said friction elements]] said at least three friction elements along the circumference differ from each other.

15. The rotary ultrasonic motor according to claim 10, further comprising: 
three substantially rectangular ultrasonic actuators, where respectively adjacent ultrasonic actuators define an angle of substantially 60° between them, where [[at least one general electrode]] said at least one general electrode is respectively arranged on one of [[said main surfaces]] said two main surfaces and at least two substantially equally sized excitation electrodes are arranged on [[said other main surface]] the other of said two main surfaces, where each of [[said rectangular ultrasonic actuators]] said three substantially rectangular ultrasonic actuators includes two recesses, each [[recess]] of said two recesses being arranged in a region of [[said excitation electrodes]] said at least two substantially equally sized excitation electrodes and embodied as through holes, and a respective friction element is arranged on one of a longer side surfaces of [[said]] an ultrasonic actuator adjacent to a respective separation region.

18. The rotary ultrasonic motor according to claim 17, wherein said inner casing member and said outer casing member are connected to each other by way of web-shaped spring elements, where [[said ultrasonic actuator]] said at least one ultrasonic actuator is configured to be clamped between said web-shaped spring elements by damping elements arranged between said [[spring elements]] said web-shaped spring elements and [[said ultrasonic actuator]] said at least one ultrasonic actuator.

20. The rotary ultrasonic motor according to claim 19, further comprising: 
a bearing element configured for rotatably mounting said element to be driven, and arranged within at least one of said inner casing member and said outer casing member.






Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 30 June 2017. It is noted, however, that applicant has not filed a certified copy of the application DE 10 2017 114 667.9 as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 June 2021 and 16 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a rotary ultrasonic motor comprising, inter alia,
a casing having an inner casing member and an outer casing member; 
wherein said at least one ultrasonic actuator includes at least one of piezoelectric, electrostrictive and magnetostrictive material arranged between at least one excitation electrode and at least one general electrode; 
wherein said at least one ultrasonic actuator is arranged in said casing between said inner casing member and said outer casing member and is directly or indirectly in contact with said element to be driven, so that periodic deformations generated in said at least one ultrasonic actuator by electrical excitation, will be transferable to drive said element to be driven; and 
wherein said at least one ultrasonic actuator is mounted by a retaining device arranged on said casing with at least one retaining section configured to engage in a recess associated with a respective retaining section and disposed in said at least one ultrasonic actuator.
Claims 2-20 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (U.S. Pre-Grant Publication No. 20100084946) discloses a rotary ultrasonic motor including a surface, a movable member positioned to face the surface of the fixed member, and an actuator to cause at least a portion of the movable member to contact the surface of the fixed member and cause the movable member to move relative to the fixed member. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






28 August 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837